Citation Nr: 0529615	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  94-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
and status post laminectomy for herniated disc, currently 
rated as 40 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for skin spots with 
burning irritation and blisters of the hands secondary to 
herbicide exposure.

4.  Entitlement to service connection for rash on the head 
with loss of hair secondary to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot fungus infection secondary to herbicide exposure.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's low back disability results in no more than 
severe symptoms of intervertebral disc syndrome with 
recurring attacks with intermittent relief; the veteran's low 
back disability does not result in incapacitating episodes 
having a total duration of at least six weeks, and there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.

4.  Skin spots with burning irritation and blisters of the 
hands, and a rash on the head with loss of hair were not 
present during service and have not been shown to be 
otherwise related to service, including exposure to 
herbicides during service.

5.  A September 1969 rating decision denied service 
connection for headaches.

6.  The evidence received since the September 1969 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's headache 
claim.

7.  An August 1990 rating decision denied service connection 
for a right foot fungus.

8.  The evidence received since the August 1990 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's right foot 
fungus claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for lumbosacral strain and status post laminectomy 
for herniated disc have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5293 (2002), Diagnostic Code 5293 
(2003); Diagnostic Codes 5242, 5243 (2005).

2.  PTSD was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Skin spots with burning irritation and blisters of the 
hands were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A rash on the head with loss of hair was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  An August 1990 rating decision denying entitlement to 
service connection for a right foot fungus infection 
secondary to herbicide exposure is final.  38 U.S.C.A. § 7105 
(West 2002).

6.  Evidence received since August 1990 is not new and 
material, and the veteran's claim of service connection for a 
right foot fungus infection secondary to herbicide exposure 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

7.  A September 1965 rating decision denying entitlement to 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002).

8.  Evidence received since September 1965 is not new and 
material, and the veteran's claim of service connection for 
headaches is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have noted the evidence considered as well as 
the pertinent laws and regulations.  In addition, letters, 
including one sent in May 2005, specifically noted the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether the veteran or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the complete VCAA notice in this case was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim on appeal, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims.  In addition, VA examinations have been conducted 
for the purpose of assessing the severity of the veteran's 
service-connected low back disability.  As there is no 
evidence that establishes that the veteran suffered an 
injury, disease or event noted during his military service 
related to a skin disability, the Board finds that affording 
the veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's skin disabilities and his military service is not 
appropriate in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

I.  Lumbosacral strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's low back disability is currently rated as 40 
percent disabling.

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, and a 
rating of 60 percent is warranted where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

During the course of the veteran's appeal, new regulations 
rating back disorders (Diagnostic code 5293) were issued, and 
became effective September 23, 2002.  Under the newly issue 
Diagnostic Code 5293, a rating of 40 percent is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and a 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  The Board notes that an incapacitating 
episode contemplates bed rest prescribed by a physician.

Although degenerative disc disease has been found, there has 
been no significant disc bulge, herniation, or spinal 
stenosis noted.  The Board notes that the veteran denied 
having any radicular symptoms in the lower extremities at the 
January 2005 VA spine examination, and the neurologic portion 
of the veteran's examinations have tended to be normal.  
While the January 2005 examiner did note that the veteran had 
"referred symptoms" into the lower extremities, no examiner 
has found or diagnosed pronounced, persistent neurological 
symptoms associated with the veteran's low back disability, 
such as sciatic neuropathy with characteristic pain, and 
demonstrable muscle spasm or absent ankle jerk have not been 
noted on the January 2005 examination.  After comparing the 
evidence to the diagnostic criteria set forth under 
Diagnostic Code 5293 (and upon considering 38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995) and VAOPGCPREC 
36-97 (December 12, 1997)), the Board finds that the 
preponderance of the evidence is against entitlement to a 60 
percent rating under Diagnostic Code 5293.

When considering the veteran's low back disability under 
Diagnostic Code 5293 with the criteria that became effective 
September 23, 2002 and September 26, 2003, the Board observes 
that there have been no incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Further, the Board notes that combining the 
veteran's orthopedic and neurologic manifestations would not 
lead to a higher rating, as mild sciatic nerve disability (10 
percent under Diagnostic Code 8520) combined with moderate 
lumbar spine loss of motion (20 percent under Diagnostic Code 
5292) would not yield a rating in excess of 40 percent in 
this case.

Under the criteria in effect beginning on September 26, 2003, 
the Board notes that a 50 percent disability rating may be 
assigned under the general rating formula (Diagnostic Code 
5242) when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Such an assignment cannot made, as the 
record clearly shows that the veteran maintains an active 
range of motion of the lumbar spine.  The veteran had flexion 
to 40 degrees on the January 2005 VA examination.

In sum, the Board finds that a rating in excess of 40 percent 
for the veteran's low back disability is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

II.  PTSD

The veteran asserts that he has PTSD as a result of being 
involved in a helicopter crash during service.  He also has 
stated that he killed hundreds of people while serving as a 
door gunner and was at one time "body-bagging" 80-90 people 
a week.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records contain diagnoses of PTSD, and VA records 
imply that health professionals have indicated that the 
veteran's PTSD is related to events in service.  A diagnosis 
of PTSD, however, related to service, based on an examination 
which relied upon an unverified history, is inadequate.  West 
v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether there exists a stressor which has been 
verified from official sources or if there is credible 
supporting evidence from another source that a stressor 
claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

While VA treatment records contain diagnoses of PTSD, the 
records do not note much in the way of specific in-service 
stressors supporting the PTSD diagnoses.  The veteran's 
service medical and personnel records make no mention of any 
helicopter accident, and May 2001 correspondence from the 
U.S. Army indicated that the veteran was not on any casualty 
lists.  There is also no information reflecting that the 
veteran served as a door gunner or was assigned to a body bag 
detail.  In short, and after a careful review of the 
evidence, the Board must conclude that a claimed stressor has 
not been verified by credible supporting evidence, and the 
veteran's claim for service connection therefore does not 
meet the requirements of 38 C.F.R. § 3.304(f).  While the 
question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators, Cohen, and the matter of 
whether there is credible supporting evidence of a veteran's 
account of a stressor is a question of fact and credibility 
to be determined by the Board.  The lack of any credible 
supporting evidence of a claimed stressor is the 
determinative factor in this case.

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

III.  Skin spots with burning irritation and blisters of the 
hands, and, a rash on the head with loss of hair, secondary 
to herbicide exposure.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a skin disorder 
related to his military service.  The veteran's active duty 
service medical records, including his July 1968 service 
separation examination, contain no complaints or treatment 
related to a skin condition.  In fact, the veteran 
specifically denied that he had any skin problems on the 
medical history portion of his July 1968 separation.  No 
complaints or skin disorder were noted at the time of the 
veteran's July 1969 VA examination (the veteran's skin was 
described as normal).  Further, no physician has linked a 
skin disability to service, including secondary to herbicide 
exposure.

With respect to the claim for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include scalp dermatitis  38 C.F.R. §§ 3.307, 
3.309.  Further, the veteran has presented no competent 
medical evidence causally linking a skin disability to 
exposure to Agent Orange in service.  Combee v. Brown, 34 F. 
3d 1039 (Fed Cir. 1994).

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and a skin disability of the 
hands or scalp.

The Board has reviewed the veteran's statements and comments 
made during his examinations.  While the Board does not doubt 
the sincerity of the veteran's belief regarding his skin 
problems, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

IV.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot fungus infection secondary to herbicide exposure.

The veteran's claim of entitlement to service connection for 
a right foot fungus was denied in an August 1990 rating 
decision.  The August 1990 denial of the veteran's claim 
became final, as outlined in 38 U.S.C.A. § 7105, when the 
veteran did not appeal that decision.  As such, the claim may 
only be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim prior to this date, 
the earlier version of the law remains applicable in this 
case.

At the time of the August 1990 rating decision, the evidence 
consisted of service medical records and an October 1988 VA 
examination.  The veteran's service medical records, to 
include his July 1968 separation examination, are negative 
for any complaints or findings related to right foot fungus.  
The October 1988 VA examination noted a diagnosis of chronic 
fungus infection of the right foot.

A review of the additional evidence submitted since the 
August 1990 rating decision is not new and material, in that 
it does not bear directly and substantially upon the specific 
matter under consideration, i.e., it does not show that the 
veteran suffers from a right foot fungus that was incurred in 
or aggravated by his military service.  None of the newly 
submitted evidence, including the veteran's statements, 
indicate that a right foot fungus was incurred in or 
aggravated by his military service (including exposure to 
herbicides during service).

The Board concludes that the evidence submitted subsequent to 
the August 1990 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim to reopen must be denied.

V.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches secondary to herbicide exposure.

The veteran's claim of entitlement to service connection for 
headaches was denied in a September 1969 rating decision.  
The September 1969 denial of the veteran's claim became 
final, as outlined in 38 U.S.C.A. § 7105, when the veteran 
did not appeal that decision.  As such, the claim may only be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim prior to this date, 
the earlier version of the law remains applicable in this 
case.

At the time of the September 1969 rating decision, the 
evidence consisted of service medical records and a July 1969 
VA examination.  The veteran's service medical records, to 
include his July 1968 separation examination, are negative 
for any complaints or findings related to headaches.  The 
July 1969 VA examination noted a diagnosis of headaches (by 
history).

The evidence added to the claims file since September 1969 
includes an April 2001 VA treatment record reflecting that 
the veteran complained of daily headaches.  The additional 
evidence submitted since the September 1969 rating decision 
is not new and material, in that it does not bear directly 
and substantially upon the specific matter under 
consideration, i.e., it does not show that the veteran 
suffers from a headache disorder that was incurred in or 
aggravated by his military service.  The veteran's statements 
submitted since September 1969 simply reiterate his belief 
that a headache disorder is related to service, including a 
concussion that he suffered from in Vietnam.  However, none 
of the newly submitted evidence indicates that the veteran's 
headache disorder was incurred in or aggravated by his 
military service (including exposure to herbicides during 
service).

The Board concludes that the evidence submitted subsequent to 
the September 1969 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim to reopen must be denied.


ORDER

A rating in excess of 40 percent for lumbosacral strain and 
status post laminectomy for herniated disc is denied.

Service connection for PTSD is denied.

Service connection for skin spots with burning irritation and 
blisters of the hands secondary to herbicide exposure is 
denied.

Service connection for a rash on the head with loss of hair 
secondary to herbicide exposure is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a right foot fungus infection 
secondary to herbicide exposure is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for headaches secondary to herbicide 
exposure is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


